Exhibit 10.1
 
July 17,  2013






James P. Hackett
901 44th St., SE
Grand Rapids, MI  49508


Dear Jim,


You have notified the Board of Directors of your intention to retire from
Steelcase Inc. effective February 27, 2015.  I am pleased to offer you the
position of Vice Chair effective March 1, 2014, with responsibility for
assisting the incoming CEO with the transition of relationships with external
groups, engagement with shareholders and other assignments as requested by me or
the Board.  In this position you’ll report directly to me, and you will remain
an employee of Steelcase Inc., but you will no longer be a corporate
officer.  Nothing herein is intended to alter the at-will employment
relationship between you and Steelcase.


This letter is to confirm, in writing, your compensation package for this new
position beginning March 1, 2014.


Base Salary
-  
Annual salary will continue at $1,000,000 ($38,461.53 bi-weekly).

-  
Your base salary will not be eligible for merit increases.



Annual Incentive Compensation
-  
You will continue to participate in the Steelcase Inc. Management Incentive Plan
(MIP).

-  
Your annual bonus target for FY15 will be 60% of base salary, down from 100%.



Long-term Incentive Compensation
-  
You will not receive a long-term incentive award in FY15.

-  
Your existing long-term incentive awards will remain in place.



Supplemental Executive Retirement Plan
-  
You will continue to participate in the Steelcase Inc. Executive Supplemental
Retirement Plan.



Stock Ownership Guidelines
-  
You will not be subject to ownership guidelines.



Executive Severance Plan
-  
You will no longer be a participant in the Steelcase Inc. Executive Severance
Plan.

 
 

--------------------------------------------------------------------------------

 
James P. Hackett
July 17, 2013
Page 2
 


Jim, I’m looking forward to working with you in this new role.  Please let me
know if you have any questions.


Sincerely,
 
 
/s/ Robert C. Pew III


Robert C. Pew III
Chair of the Board of Directors
Steelcase Inc.




 
I accept and agree to the terms offered in this letter.




/s/ James P. Hackett
July 17, 2013
 
James P. Hackett
Date
 



